UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7467


BILLY G. ASEMANI,

                  Petitioner - Appellant,

             v.

KATHLEEN S. GREEN, ECI Warden; THE ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-01591-RDB)


Submitted:    December 11, 2008             Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy G. Asemani seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition for failing to exhaust state remedies.                            The order is

not    appealable       unless     a   circuit    justice       or    judge     issues   a

certificate       of    appealability.           See    28     U.S.C.      §   2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district    court     is    likewise    debatable.            See   Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).         We   have   independently        reviewed      the      record   and

conclude    that       Asemani     has   not     made    the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument    would    not     aid     the    decisional

process.

                                                                                DISMISSED



                                           2